[Cite as State v. Sanders, 2020-Ohio-3733.]


                                        COURT OF APPEALS
                                    DELAWARE COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO,                                :      JUDGES:
                                              :      Hon. W. Scott Gwin, P.J.
        Plaintiff - Appellee                  :      Hon. Patricia A. Delaney, J.
                                              :      Hon. Craig R. Baldwin, J.
-vs-                                          :
                                              :
JARELL SANDERS                                :      Case No. 2019 CAA 05 0033
                                              :
        Defendant - Appellant                 :      OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Delaware County
                                                     Court of Common Pleas, Case No.
                                                     18-CR-I-11-0683




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    July 16, 2020




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

MELISSA A. SCHIFFEL                                  EMMA M. MIRLES-JONES
Delaware County                                      Mirles-Jones Law Office
Prosecuting Attorney                                 175 S. Sandusky St #375
                                                     Delaware, Ohio 43015
By: Joel C. Walker
Delaware County Assistant Prosecutor
145 N. Union Street, 3rd Floor
Delaware, Ohio 43015
Delaware County, Case No. 2019 CAA 05 0033                                          2


Baldwin, J.

       {¶1}   Appellant, Jarrell Sanders, appeals his conviction by the Delaware County

Court of Common Pleas for a violation of R.C. 2919.25, domestic violence, a felony of the

fourth degree. Sanders contends his conviction was based upon insufficient evidence

and was against the manifest weight of the evidence. Appellee is the State of Ohio.

                       STATEMENT OF FACTS AND THE CASE

       {¶2}   Sanders and Selena Stewart, the alleged victim in this case, confronted

each other regarding whether their five year old daughter should spend the Thanksgiving

holiday with Sanders and his family. The parties described a verbal argument that

devolved into a physical altercation that left Ms. Stewart with minor injuries after she was

allegedly pushed down a flight of stairs in her home.

       {¶3}   The child was residing with Ms. Stewart when Sanders called and asked to

bring the child to his residence to spend the Thanksgiving holiday with him and his family.

Ms. Stewart refused the request, but Sanders appeared at her residence on November

23, 2018 despite Ms. Stewart’s rejection of his plan to take their daughter. Sanders had

the five year old girl in his arms, standing on the stairs that led to Ms. Stewart’s home as

the couple argued about whether Sanders would be permitted to leave with his daughter.

Ms. Stewart grasped her daughter’s legs while she was in Sanders arms and the couple

continued their argument as they both held the girl. Sanders was insistent that he be able

to take his daughter with him and Ms. Stewart continued to demand that Sanders release

the girl. Sanders relented and the child was released by both parties. The child had

dropped a doll and, when Ms. Stewart bent to pick up the doll, she felt a push or shove

and fell down the stairs. She attempted to catch herself as she fell, but only scratched
Delaware County, Case No. 2019 CAA 05 0033                                          3


her hand as she tumbled down the stairs. She also suffered an injury to her hip during

the fall.

        {¶4}   Ms. Stewart admitted that once she regained her feet at the bottom of the

stairs, she and Sanders continued a physical confrontation as she hit and pushed

Sanders and he pulled out several of her braids. She described that engagement as

mutual combat that ended only after they were separated by others.

        {¶5}   Sanders, Ms. Stewart and their child were the only eye witnesses to the fall

down the stairs, but other witnesses overheard the argument and found the two at the

bottom of the stairs. Ms. Stewart’s sister came into the home after the fall and found Ms.

Stewart on the floor, leaning forward with Sander’s hand on her neck. She tried to pull

Sanders off Ms. Stewart. Ms. Stewart’s mother was called to the scene by another family

member and found her daughter upset, crying and hurt. She noticed redness and a

scratch on Ms. Stewart’s neck.

        {¶6}   The Delaware City Police officer who responded to the scene found Ms.

Stewart angry and crying when he first arrived. She was reluctant to speak with the

officer, but did show him the scratches on her hands and complained of a sore neck, a

sore spot on her thigh and on her head.

        {¶7}   Sanders was charged with domestic violence and tried on March 13, 2019.

He testified that Ms. Stewart lost her balance as she tried to “shoulder check” him and fell

down the stairs. He denied pulling her hair and claimed that he did not put his hands on

her.

        {¶8}   The jury rendered a guilty verdict and found that Sanders was previously

convicted of an offense of violence toward a household or family member, elevating the
Delaware County, Case No. 2019 CAA 05 0033                                           4


charge in this case to a fourth degree felony. Sanders was sentenced on April 23, 2019

and filed a timely notice of appeal with one assignment of error:

       {¶9}   “I. THE STATE FAILED TO PROVE EACH ELEMENT BEYOND A

REASONABLE DOUBT, SPECIFICALLY, THE ELEMENTS OF "KNOWINGLY" AND

"CAUSE OR ATTEMPT TO CAUSE" WHICH WAS INSUFFICIENT TO SUPPORT A

CONVICTION AND WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE

REQUIRED BY R.C. 2919.25(A).”

                                STANDARD OF REVIEW

       {¶10} The legal concepts of sufficiency of the evidence and weight of the evidence

are both quantitatively and qualitatively different. State v. Thompkins, 78 Ohio St.3d 380,

1997-Ohio-52, 678 N.E.2d 541, paragraph two of the syllabus. The standard of review for

a challenge to the sufficiency of the evidence is set forth in State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991) at paragraph two of the syllabus: “An appellate court's

function when reviewing the sufficiency of the evidence to support a criminal conviction

is to examine the evidence admitted at trial to determine whether such evidence, if

believed, would convince the average mind of the defendant's guilt beyond a reasonable

doubt. The relevant inquiry is whether, after viewing the evidence in a light most favorable

to the prosecution, any rational trier of fact could have found the essential elements of the

crime proven beyond a reasonable doubt.”

       {¶11} In determining whether a conviction is against the manifest weight of the

evidence, the court of appeals functions as the “thirteenth juror,” and after “reviewing the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly
Delaware County, Case No. 2019 CAA 05 0033                                         5


lost its way and created such a manifest miscarriage of justice that the conviction must

be overturned and a new trial ordered.” State v. Thompkins, supra, at 387. Reversing a

conviction as being against the manifest weight of the evidence and ordering a new trial

should be reserved for only the “exceptional case in which the evidence weighs heavily

against the conviction.” State v. Schoeneman, 5th Dist. Stark No. 2017CA00049, 2017-

Ohio-7472, ¶¶ 21-23.

                                       ANALYSIS

      {¶12} Sanders allegedly committed the offense of domestic violence by knowingly

causing or attempting to cause physical harm to Ms. Stewart. R.C. 2919.25(A). Appellee

was obligated to prove all elements of the offense beyond a reasonable doubt and

Sanders contends appellee failed to carry this burden with regard to the mens rea, arguing

that the record does not support a finding that he acted knowingly to cause or attempt to

cause harm. Instead, he denies striking Ms. Stewart and contends the evidence shows

that Ms. Stewart’s actions were the cause of her injuries.

      {¶13} Sanders cites Ms. Stewart’s testimony that she held her child’s legs while

the child was in his arms and concludes that this act demonstrates she was the aggressor

responsible for initiating the confrontation and suggesting that he was only acting to

protect himself. She attempted to “shoulder check” him according to his recollection of

the event and she fell down the stairs after losing her footing or tripping due to her

footwear. She fell to the bottom of the stairs, rebounded from the fall and continued her

attack on Sanders.

      {¶14} While Ms. Stewart admitted grasping her daughter’s legs while Sanders was

walking down the stairs, the testimony does not support Sanders characterization of that
Delaware County, Case No. 2019 CAA 05 0033                                           6


act as aggressive. Both parties held the child and continued arguing but neither attempted

to assault the other until after the child was released. Only after the child was free of her

parents did the confrontation become physical.

       {¶15} Sanders testimony cast him in a more favorable light and shifted the blame

for the fall to Ms. Stewart. Ms. Stewart contends she was pushed by Sanders. The jury

was presented with two explanations for Ms. Stewart’s tumble down the stairs, and the

jury rejected Sanders’ and accepted Stewart’s.

       {¶16} The jurors fulfilled their obligation to decide the weight and credibility to be

given the evidence and the witnesses. State v. DeHass, 10 Ohio St.2d 230, 237 N.E.2d

212 (1967). They had “the best opportunity to view the demeanor, attitude, and credibility

of each witness, something that does not translate well on the written page.” Davis v.

Flickinger, 77 Ohio St.3d 415, 418, 1997–Ohio–260, 674 N.E.2d 1159.

       {¶17} Sanders submits that there is no evidence that he acted to knowingly cause

injury, but we find that the record contains evidence from which the jury could decide that

Sanders did act knowingly when he pushed Stewart. The record contained sufficient

testimony, if believed, for the jury to find Sanders was aware that his conduct would

probably cause Ms. Stewart to fall and suffer some injury. R.C. 2901.22(B). We conclude

that, “after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” Schoeneman, supra at ¶ 21.

       {¶18} We likewise find that the jury did not lose its way and did not create such a

manifest miscarriage of justice that the conviction must be overturned and a new trial

ordered. This case is not the exceptional case in which the evidence weighs heavily
Delaware County, Case No. 2019 CAA 05 0033                                        7


against the conviction. We hold the conviction was not against the manifest weight of the

evidence.

      {¶19} The appellant’s assignment of error is overruled and the decision of the

Delaware County Court of Common Pleas is affirmed.



By: Baldwin, J.

Gwin, P.J. and

Delaney, J. concur.